DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
	1) the pointing unit being claimed as part of the vehicle control device.
	Claims 1-4 recite the vehicle control device comprising a pointing unit, and as well, the pointing unit enabling selection of desired parking space from a display on the display unit.  As well, the claim recites that the pointing unit being configured to provide an instruction to correct the 
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al(USPGPUB 2020/0346639) in view of Shen et al(USPGPUB 2014/0121883) and Kirstein et al(USPGPUB 2018/0244287).
  -- In considering claim 1, the claimed subject matter that is met by Tashiro et al(Tashiro) includes:
1) the user’s own vehicle is met by the vehicle(100)
	2) the external environment sensors is met by the surrounding situation recognition sensor(125), which determines position of obstacles near the vehicle(100)(see: sec:[0033]);
	3) the vehicle control device is met by the vehicle control device(124)(see: sec[0032])
	4) the display unit is met by the input and output device(128); 
	5) one or more processors that execute computer-executable instructions stored in a memory is met by route generation unit(203), including processors in the form of route candidate generation unit(301), route passage time calculation unit(302), state switching time calculation unit(303), parking time calculation unit(304), and route selection processing unit(305)(see: sec[0041]), which execute a program stored on storage medium(see: sec[0050]);
	6)  wherein the one or more processors execute the computer- executable instructions to cause the vehicle control device to recognize a movement capable region for the user’s own vehicle based on the outputs of the external environment sensors is met by the processors of the route candidate generation unit(203) calculating a plurality of parking patterns based on a plurality of 
	7) the display unit is configured to display the recognized movement capable region for the user’s own vehicle and a parking space is met by the display examples of a route of parking displayed on the input and output device(128) as shown in figure(12), wherein the selected routes are indicated by a solid and dotted lines(see: sec[0087]);
	8) the one or more processors further cause the vehicle control device to generate a movement path for parking from a starting position of parking to a position inside the selected parking space, and display the movement path in a superimposed manner on the display unit is met by the route candidate generation unit(203), including one or more processors, as discussed above, providing route calculations which are superimposed on the input and output unit(128), in the form of lines(1202/1203)(see: figures 12-14), which provide a user with movement paths for parking from staring positions to a position inside a selected parking space(see: Tashiro, secs[0085-0089]).
	- Tashiro does not disclose:
	1) a pointing unit;
	2) the pointing unit is configured to enable selection of a desired parking space from a display on the display unit;
	With regards to the pointing unit, although the specific use of a pointing unit is not disclosed by Tashiro, Tashiro does state that a driver selects a route by looking at the route information and operating a button(1206) for designating a route with short parking time or a button(1207) designating a route with a small number of times of turning back of a steering wheel(see: sec[0089]).  While Tashiro does not specifically state that the input and output device(128) is a touchscreen that allows a pointing device to select options on the screen by pointing to them, use of touchscreens within a vehicle for the purpose of allowing a pointing device to provide input to the screen is well known.  
	In related art, Shen et al(Shen) teaches a system and method for using gestures in a vehicle autonomous parking system.  Shen teaches that regions that include multiple parking spaces are identified, and the vehicle information system(100) directs the vehicle operator to select a desired parking space.  The operator then utilizes a pointer, in the form of a finger, in contact with the vehicle touchscreen(124), to drag a vehicle icon(404) to a selected parking space(see: Shen, sec[0034]).  Since the use of pointers, 
	3) the pointing unit is configured to provide an instruction to correct the generated movement path, and in a case that an instruction to correct the movement path is provided by the pointing unit, the one or more processors cause the vehicle control device to regenerate the movement path within the movement capable region in accordance with the instruction to correct, and display the regenerated movement path in a superimposed manner on the movement capable region on the display unit.
	Although not taught by Tashiro and Shen, use of pointing units within a vehicle parking assistance system, which provide instruction to correct 
	In the system of Kirstein, a vehicle’s parking trajectory is subdivided into segments, called waypoints(see: Kirstein, sec[0023]).  And when an obstacle is detected in the vehicle trajectory, a user can alter the trajectory by utilizing the touchscreen, and select to displace and/or delete individual waypoints, or respectively position new waypoints, so as to manually influence the parking trajectory(see: Kirstein, secs[0024-0031]).
	Since the use of parking trajectory correction utilizing a finger to control waypoints on a touchscreen is well known, as taught by Kirstein, it 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the pointing unit is configured to provide an instruction to correct the movement capable region is met by Kirstein, which teaches that the use of a user finger allows waypoints within the planned parking trajectory to be augmented so as to avoid collision with obstacles(see: Kirstein, secs[0024-0031]);
	2) in a case that an instruction to correct the movement capable region is provided by the pointing unit, the one or more processors cause the vehicle control device to regenerate the movement path in accordance with the instruction to correct the movement path within the movement capable region corrected in accordance with the instruction to correct the movement capable region, and display the regenerated movement path in a superimposed manner on the corrected movement capable region on the display unit would have been met by the software of the control device of Kirstein, which, when implemented into the system of Tashiro, would have caused the processors to adjust the superimposed trajectory, based on the corrected input provided by the manual input of the user.  Thus, as taught by Kirstein, the autonomous parking maneuvers are affected based on the adjusted parking trajectory(see: Kirstein, sec[0022]), and therefore would have caused the vehicle to be instructed to park in accordance with the corrected parking trajectory.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the pointing unit is configured to designate a path generation avoidance location located within the movement capable region is met by the touchscreen of Kirstein, which when implemented into the system of Tashiro, would have allowed the finger of the user to input manual control and adjust the waypoints of the parking trajectory, as discussed in claim 1 above.  Therefore, the deleted, or 
	2) in a case that the path generation avoidance location located within the movement capable region is designated by the pointing unit, the one or more processors cause the vehicle control device to regenerate the movement path within the movement capable region in which the path generation avoidance location is excluded would have been met by the software of the control device of Kirstein, which, when implemented into the system of Tashiro, would have caused the processors to adjust the superimposed trajectory, based on the corrected input provided by the manual input of the user.  Thus, as taught by Kirstein, the autonomous parking maneuvers are affected based on the adjusted parking trajectory(see: Kirstein, sec[0022]), and therefore would have caused the vehicle to be instructed to park in accordance with the corrected parking trajectory.  The manual input which would have allowed adjustment of the waypoints of the parking trajectory would have thereby avoided the obstacles, and excluded the avoidance location in the new generated corrected parking trajectory.
-- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the pointing unit is configured to designate a path detour location located outside of the movement capable region would have been met, because, as discussed in claim 1 above, the ability of the system to allow a user to adjust waypoints in any manner as desired, would have allowed a user to move, delete or augment waypoints in any manner deemed desirable to avoid collision.  Therefore, a user would have readily been able to adjust waypoints of the trajectory, such that a path detour would have been designated that would have been located outside of a movement capable region, in any manner as desired;
	2) in a case that the path detour location located outside of the movement capable region is designated by the pointing unit, the one or more processors cause the vehicle control device to regenerate the movement path that bypasses the path detour location within the movement capable region would have been met by the system causing the vehicle to operate and traverse the trajectory as designated by the user input controls adjusting the waypoints in the trajectory.  Therefore, the system would have readily caused the processor to cause the vehicle control device to regenerate a movement path that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Oetiker et al(USPGPUB 2011/0082613) teaches a semi-automatic parking machine which controls vehicle steering during parking maneuvers(see: sec[0011]).  And wherein a parking path guidance device has a parking spot determination unit, which operates in cooperation with a sensor device for determining geometry of selected parking spots, and as well, obstacles in the environment of the vehicle, so as to create parking paths for the vehicle(see: sec]0013]).
	Li et al(USPGPUB teaches a vehicle assisted system for vehicle revers and parking, wherein a user interface(230) is utilized to receive user commands, such that a driver may point his finger and select representation(236) of available parking spaces.  Furthermore, the user may utilize other input devices, such as rotary knobs, and a mouse to select available parking space representations(see: sec[0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DARYL C POPE/Primary Examiner, Art Unit 2687